DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and 8, directed to a non-oriented electrical steel sheet, in the reply filed on 03/25/2022 is acknowledged.  The traversal is on the ground(s) that "the search and examination of the entire application could be made without serious burden".  This is not found persuasive because the claimed inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1 as the shared technical feature does not make a contribution over the prior art. Moreover, although the Applicant argues that there is no serious burden to search all of the claimed inventions, Applicant does not provide any evidence such as a prior art reference that would read on all of the claimed inventions. Further, all of the various groups of inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) which means there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-7 and 9-1 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2022.
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  The units of the thickness and iron loss should not be in parentheses since they are required limitations and not reference characters or optional limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims require that a formulaic expression is abided for the iron loss. However, the formulaic expression contains two variables, iron loss and thickness, thereby making it unclear what the value of iron loss required by the instant claims is. In other words, since the single equation has two unknowns, a mathematical solution cannot be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art US’867
(mass%)
Prior Art JP’686
(mass%)
C
not more than 0.005
not more than 0.0050 mass
0.005 or less
Si
2.8 to 6.5
2.5 to 6.5
2 – 4
Mn
0.05 to 2.0
0.05 to 2.0
0.05 – 2
Al
not more than 3.0
not more than 3
3 or less
P
not more than 0.20
not more than 0.2
 – 
S
not more than 0.005
not more than 0.005
0.003 or less
N
not more than 0.005
not more than 0.005
0.003 or less
Ti
not more than 0.003
not more than 0.003
0.003 or less
V
not more than 0.005
not more than 0.005
0.005 or less
Nb
not more than 0.005
not more than 0.005
0.005 or less
Additional Elements
at least one group selected from the following groups A to D
Group A: 0.0020 to 0.10 mass % in total of one or two selected from Mo and W;
Group B: 0.005 to 0.20 mass % of one or two selected from Sn and Sb;
Group C: 0.001 to 0.010 mass % in total of one or two selected from Ca and Mg;
Group D: 0.01 to 1.0 mass % in total of one or more selected from Cu, Ni and Cr
at least one group selected from the following groups A-D
Group A: one or two selected from Mo and W in an amount of 0.0020 to 0.10 mass % in total, Group B: one or two selected from Sn: 0.005-0.20 mass % and Sb: 0.005-0.20 mass %, Group C: one or two selected from Ca and Mg in an amount of 0.001-0.010 mass % in total, and Group D: one or more selected from Cu: 0.01-0.2 mass %, Ni: 0.05-1 mass % and Cr: 0.01-0.5 mass %
Sn: 0.01 to 0.20
Fe + impurities
Balance
Balance
Balance










Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/179871 A1 via its US English equivalent US 2019/0382867 A1 of Zaizen (US’867) cited in the IDS.
The prior art above constitutes prior art under both 35 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(2).
With respect to it constituting as prior art under 35 U.S.C. 102(a)(2), he applied reference has a common assignee, applicant or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-3 and 8, the prior art J WO 2018/179871 A1 via its US English equivalent US 2019/0382867 A1 of Zaizen (US’867) teaches a non-oriented electrical steel sheet, a method for producing a non-oriented electrical steel sheet, a method for producing a motor core by using such an electrical steel sheet, and a motor core made from the electrical steel sheethaving specific compositions wherein a specific example, Steel B in Table 2, that lies within the claimed compositional range of the instant claims thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. The prior art teaches that its steel abides by Si-2Al-Mn≥0 which is identical to the instant claimed formula and the specific composition also abides by it thereby meeting the claimed formulaic expression.
In addition, the prior art teaches that its steel sheet has a broad composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
The prior art also teaches that its steel has “[0013] a yield stress after the finish annealing is not less than 400 MPa, [0014] and iron loss W10/400 (W/kg) after the stress relief annealing satisfies the following equation (2): W10/400 ≤ 10+25t  (2) in relation to a sheet thickness t (mm), [0015] “an average value λo-p (bake) of magnetostriction in a rolling direction and magnetostriction in a direction perpendicular to the rolling direction at 400 Hz and 1.0 T after the stress relief annealing is not more than 5.0×10−6” and also teaches in Table 3 of the prior art teaches that steel B has 550 MPa yield stress, iron loss of 10.8 for 0.20 mm thickness and 4.2E-6 for magnetostriction thereby reading on the instant claimed limitations.
It is noted that the prior art is silent regarding the claimed limitations of “an area ratio of recrystallized crystal grains at a section in the rolling direction of the steel sheet is 40 to 95% and an average grain size is 10 to 40 μm”.
However, MPEP § 2112 III provides that     A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above), b) the claimed and prior art products are produced by identical or substantially identical processes and c) the claimed and prior art products have identical or substantially identical other properties such as yield stress, iron loss and magnetostriction. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Moreover, the prior art teaches “[0102] Thereafter, the cold rolled sheet having the final sheet thickness is subjected to a finish annealing, which is preferably a continuous annealing of soaking the sheet at a temperature of 700 to 1000° C. for 1 to 300 seconds. When the soaking temperature is lower than 700° C., recrystallization is not promoted sufficiently and hence good magnetic properties cannot be obtained. Moreover, the effect of correcting the shape in the continuous annealing cannot be obtained. While, when it exceeds 1000° C., the crystal grain size is coarsened and the strength is decreased”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to refine the grain size including to a level in the claimed range so that the strength of the steel sheet is not decreased.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-050686A of Tomita and its English machine translation (JP’686) cited in the IDS.
Regarding claims 1-3 and 8, the prior art JP 2008-050686A of Tomita and its English machine translation (JP’686) teaches a high strength and low core loss nonoriented silicon steel sheet with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Although the prior art JP’686 also teaches that its steel abides by Si - Mn + 2Al - Ni ≤ 2.0 is defined as an index for obtaining a composition in which transformation occurs, it does not explicitly teach formulaic expression Si-2Al-Mn≥0 of the instant claims. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
The prior art JP’686 teaches “[0041] As for the finish annealing after cold rolling, the strength can be controlled through the crystal grain size, so that the annealing temperature and time can be adjusted according to the required strength. In particular, when obtaining a yield strength of 600 MPa or more, and when obtaining an average crystal grain size of 50 μm or less before skin pass, a low temperature of about 10 to 30 seconds at 700 to 800 ° C. so that the crystal grain size does not become coarse during finish annealing. It is preferable to anneal in a short time.” thereby reading on the instant average grain size as well as yield stress of the instant claims. The prior art further teaches [0042] “By appropriately performing such strain relief annealing, it is possible to obtain a favorable iron loss in which W10 / 400 after strain relief annealing is 20 W / kg or less” thereby reading in the instant iron loss (Since the instant claims do not provide a thickness, a maximum of 6.35 mm is used since it is a steel sheet which provides that the range of iron loss be less than or equal to 402.7 W/kg). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly disclose that its alloy as having the properties of “an average value of magnetostriction λp-p (L) in a rolling direction and magnetostriction Δp-p (C) in a direction perpendicular to the rolling direction at a frequency of 400 Hz and a magnetic flux density of 1.0 T is not more than 4.5×10−6 and an area ratio of recrystallized crystal grains at a section in the rolling direction of the steel sheet is 40 to 95%”, as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above), b) the claimed and prior art products are produced by identical or substantially identical processes and c) the claimed and prior art products have identical or substantially identical other properties such as yield stress, iron loss and grain size. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11,136,645 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reveal the making of a non-oriented electrical steel sheet with substantially identical composition (claimed ranges overlap or lie within that of the prior art) wherein Si, Mn and Al satisfy an identical equation with substantially identical magnetostriction values (claimed ranges overlap or lie within that of the prior art – although they have different names the definitions are the same “magnetostriction in a rolling direction and magnetostriction in a direction perpendicular to the rolling direction at 400 Hz and 1.0 T”), substantially identical strength and iron loss values (claimed ranges overlap or lie within that of the prior art). With respect to the claimed limitations of “an area ratio of recrystallized crystal grains” and “average grain size”, the steel sheet of the patent would be expected to have the same properties since the s a) the claimed and prior art products are identical or substantially identical in structure or composition and b) the claimed and prior art products are produced by identical or substantially identical processes (see patent claims 1-2 vs instant specification [0012]-[0013]). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733